Citation Nr: 1105885	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-27 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than March 21, 2005, for 
the dependency allowance for the Veteran's spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active duty service from May 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.


FINDINGS OF FACT

1.  A December 2003 rating decision granted an increased rating 
for the Veteran's service-connected posttraumatic stress disorder 
(PTSD) with dysthymia to 70 percent effective from October 16, 
2002, the previous combined rating for the service-connected 
disabilities was 10 percent.  

2.  In a letter dated January 2, 2004, the Veteran, who was being 
paid as a single veteran with no dependents, was informed by the 
RO that the information he provided regarding his dependents was 
not complete and was instructed to complete VA Form 21-686(c), 
"Declaration of Status of Dependents;" a letter dated January 14, 
2004, included the same information.  

3.  A completed VA Form 21-686(c) was not received by VA until 
March 21, 2005.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 21, 2005, 
for the dependency allowance for the Veteran's spouse have not 
been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.31, 3.57, 3.401 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an effective date earlier than March 21, 
2005, for the addition of his dependent spouse on his award of 
compensation benefits.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law and 
regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA in a letter 
mailed in January 2004, before any determination was made 
regarding the dependency allowance.

As explained below, a determination of the proper effective date 
for the award of dependency is based on when the claim for the 
benefit was received and when entitlement arose.  The record 
reflects that all evidence pertinent to when the Veteran's 
entitlement arose is already of record, as is the documentation 
constituting the Veteran's claim for dependency.

Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate his 
claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

A veteran with a service connected disability rated at not less 
than 30 percent shall be entitled to additional compensation for 
dependents.  38 U.S.C.A. § 1115(2); 38 C.F.R. § 3.4(b)(2).

An award of additional compensation for dependents based on the 
establishment of a rating in the percentage specified by law for 
that purpose shall be payable from the effective date of such 
rating, but only if proof of dependents is received within one 
year from the date of such rating.  38 U.S.C.A. § 5110(f).

Regarding additional compensation for dependents, the effective 
date will be the latest of the following dates: (1) date of 
claim; (2) date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency is 
received within a year of notification of such rating action; or 
(4) date of commencement of a veteran's award.  See 38 C.F.R. § 
3.401(b).  The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is received 
within a year of the event; otherwise, the date notice is 
received of the dependent's existence, if evidence is received 
within a year of notification of such rating action.  See 38 
C.F.R. § 3.401(b)(1).  The earliest that the additional award of 
compensation for a dependent spouse can occur is the first day of 
the month following the effective date.  See 38 C.F.R. § 3.31.

If an application is incomplete, the claimant will be notified of 
the evidence necessary to complete the application.  If the 
evidence is not received within one year from the date of such 
notification, compensation may not be paid by reason of that 
application.  This applies to applications for increased benefits 
by reason of existence of a dependent.  See 38 C.F.R. § 3.109.

Where evidence requested in connection with an original claim, a 
claim for increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within one year after the 
date of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  Should the right to benefits be 
finally established, pension, compensation, dependency and 
indemnity compensation, or monetary allowance under the 
provisions of 38 U.S.C.A. § 1805 based on such evidence shall 
commence not earlier than the date of filing of the new claim.  
See 38 C.F.R. § 3.158.

Factual Background and Analysis

The Veteran contends that an effective date in October 2002 for 
the award of dependent benefits is warranted as the appropriate 
VA Form had been completed at that time.

In a December 2003 rating decision, the Veteran's PTSD rating was 
increased from 10 to 70 percent.  His combined rating was thus 70 
percent, effective October 16, 2002.  He therefore first 
qualified for additional compensation for dependents as of the 
effective date awarded for the 70 percent combined rating.  See 
38 C.F.R. § 3.4(b)(2).

The Veteran was informed that the information he had provided 
regarding his dependents was incomplete in a letter dated January 
2, 2004.  He was provided with VA Form 21-686(c), "Declaration of 
Status of Dependents," and instructed to complete every blank on 
the form which was applicable to him.  He was also informed that 
his compensation was being paid at a rate for a "single veteran 
with no dependents."

The Veteran was again informed that his compensation was being 
paid at a rate for a "single veteran with no dependents" in a 
January 14, 2004, letter, when he received an increased rating 
for skin disability which did not change his combined rating.  He 
was again provided with VA Form 21-686(c), "Declaration of Status 
of Dependents," and instructed to complete every blank on the 
form which was applicable to him.  

A completed VA Form 21-686(c) was received on March 21, 2005.  
This form provided the Veteran's wife's biographical information, 
including her social security number and date of birth, and 
indicated that she and the Veteran resided together.  The record 
reflects that a copy of their marriage certificate was filed in 
February 1971, along with a VA Form 21-686(c), showing that the 
Veteran and his wife married in January 1971.

Thereafter, the RO awarded benefits for the dependent spouse 
effective from March 21, 2005.  In May 2006, the RO informed the 
Veteran that it would not award a date earlier than that because 
the VA Form 21-686(c) which was sent following the Veteran's 
becoming eligible for such benefits by virtue of his combined 
rating was not received until that date.  The RO pointed out that 
the Veteran could have obtained an earlier effective date had he 
submitted the VA Form 21-686(c) within one year of the mailing of 
the forms in January 2004.  

In a June 2006 statement, the Veteran indicated that he objected 
to the assigned effective date for the inclusion of his wife as 
his dependent spouse.  The Veteran contended that his submission 
of a copy of his marriage certificate in 1971 provided VA with 
evidence of his marital status since that date.  

The Veteran and his wife have also argued that the submitted a VA 
form 21-526 in November 2003 to his service representative.  He 
urges that the section 'C' of that form listed all of his 
dependency information about his wife.  His wife also urges that 
the medical and administrative record is replete with reference 
to her as his wife.  

An effective date earlier than March 21, 205, for the inclusion 
of the Veteran's dependent spouse is not warranted in this case.  
The Veteran first became eligible for dependency benefits on 
October 16, 2002, the date his combined disability rating was not 
less than 30 percent.  See 38 U.S.C.A. § 1115(2); 38 C.F.R. § 
3.4(b)(2).

The January 2004 letters to the Veteran informed him that the 
information he had submitted was insufficient to process his 
dependency claim and instructed him to complete VA Form 21- 
686(c).  The completed form was not submitted until March 2005, 
after the applicable one year notification period.  The parties 
were married many years prior to the filing of any claim.  The 
Veteran filed the form and a marriage certificate previously in 
1971, but this was before he was eligible for receipt of such 
benefits.  The January 2004 letters clearly explained that 
information as to his marital status was incomplete.  The records 
submitted in 1971 cannot serve to verify that marital status 30 
years later.  

Moreover, while it is not disputed that it may have been possible 
to glean from the medical record that the Veteran was married to 
his wife, this is not dispositive as to verifying dependency.  
The VA Form 21-686(c) was required to verify dependent status 
after the Veteran became eligible for dependent benefits.  The 
January 2004 letters to the Veteran indicate that the dependency 
status was not clear, thus inferring that while he could have had 
a dependent spouse at the time, this needed to be verified.  
Certainly, had the Veteran submitted the VA Form 21-686(c) within 
a year of the January 2004 letters, he would be entitled to an 
effective date in October 2002 for the dependency award.  

Although the Veteran and his wife maintain that they submitted 
the required information in a VA Form 21-526 in November 2003, 
there is no record in the claims file that such a document had 
been received by VA.  There is a presumption of regularity under 
which it is presumed that government officials "have properly 
discharged their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last 
address of record for the presumption to attach).  This 
presumption of regularity in the administrative process may be 
rebutted by "clear evidence to the contrary."  Schoolman v. West, 
12 Vet. App. 307, 310 (1999).  The Veteran has submitted no 
evidence which rebuts this presumption of regularity.  

The record shows that the information necessary to establish 
entitlement to payments for a dependent was not received until 
March 21, 2005, more than one year after the Veteran was notified 
of the additional information required from him.  Accordingly, an 
effective date earlier than March 21, 2005, for the dependency 
allowance is not in order.


ORDER

Entitlement to an effective date prior to March 21, 2005, for the 
dependency allowance for the Veteran's spouse is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


